DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/21 was filed after the mailing date of the Non-Final Rejection on 10/5/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed 1/5/22 has been accepted and entered.  Accordingly, claims 1, 4-8, 10, 12, 16, and 19-21 have been amended.  Claims 23-25 have been added. 
Claims 9, 11, and 22 have been canceled. 
Claims 1, 4-8, 10, 12-21, and 23-25 are pending in this application. 
In view of the amendment filed 1/5/22, the previous objection to specification has been withdrawn. 

Response to Arguments
The applicant's arguments filed on 1/5/22 regarding claims 1, 6, and 19 have been fully considered but the arguments are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10, 13-21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Moroga et al. (U.S. Patent Application Publication No. 2018/0263061), Lin et al. (WO 2010/051769), and further in view of Nakajima et al. (JP 2014011540A). 

Regarding Claim 1, Moroga et al. teaches Integrated circuitry for a terminal for receiving an acknowledgement message in a random access procedure in a mobile telecommunications system (Moroga et al. teaches a user terminal, a radio base station and a radio communication method in next-generation mobile communication systems (par [0001]; FIG.6)), the integrated circuitry comprising: control circuitry and transceiver circuitry configured to operate together (Moroga et al. teaches that UE includes a control section that is a controller, a control circuit (par [0166]; FIG. 18); control section is connected to transmitting/receiving section (FIG. 18)) to: transmit, via the transceiver circuitry, an uplink random access request (Moroga et al. teaches that the UE determines a coverage enhancement (CE) level for a physical random access channel (PRACH) and transmits the PRACHs (par [0082]; FIG. 6)); receive, via the transceiver circuitry, a downlink allocation message in response to the uplink random access request and indicating downlink resources for sending a downlink message (Moroga et al. teaches that upon receiving the PRACH from the UE, an eNB transmits downlink control information (DCI) for a random access response (RAR) to the UE using an MPDCCH at a predetermined CE level (par [0083]); DCI is used for identifying resources for receiving an RAR or DCI includes an RAR (par [0084]; ; receive, via the transceiver circuitry, the downlink message using the resources indicated in the downlink allocation message (Moroga et al. teaches that the UE receives an RAR by the downlink resources (PDSCH) indicated by DCI for the RAR (par [0087]; FIG. 6)); responsive to receiving the downlink message, transmit an uplink message via the transceiver circuitry (Moroga et al. teaches that the UE transmits message 3 by the PUSCH using uplink resources indicated by the RAR (par [0087])); and receive, via the transceiver circuitry, an acknowledgement message in respect of the uplink message and using one or more acknowledgment resources (Moroga et al. teaches that the UE receives HARQ-ACK in response to message 3 (par [0088]; FIG. 6), HARQ-ACK transmission will be made using acknowledgement resources). 
Although teaching that when the eNB judges that the reception of message 3 has failed, the eNB transmits delivery acknowledgment information using DCI in the USS in the MPDCCH (par [0088]), Moroga et al. does not explicitly teach wherein a set of resources including the one or more acknowledgment resources are identified based on resources used for transmission of at least one of the downlink allocation message and the downlink message.  Lin et al. teaches such a limitation. 
Lin et al. is directed to resource allocation method, system and user equipment for uplink feedback signaling in LTE-A system.  More specifically, Lin et al. teaches wherein a set of resources including the one or more acknowledgment resources are identified based on resources used for transmission of at least one of the downlink allocation message and the downlink message (Lin et al. teaches that the UE calculates, according to the starting location of the used resource of the received downlink control signaling, and the number information of the downlink carrier occupied by the UE, the resource number used by the uplink feedback signaling of the UE (page 3, par 5-page 4, par 2; Step 503 of FIG. 5).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal of Moroga et al. so that a set of resources 
However, the references do not explicitly teach and the one or more acknowledgement resources are identified from the set of resources based on information indicated in the at least one of the downlink allocation message and the downlink message.  Nakajima et al. teaches such a limitation. 
Nakajima et al. is directed to communication system, mobile station device, base station device, communication method, and integrated circuit.  More specifically, Nakajima et al. teaches when PUCCH resource 1, PUCCH resource 2, and PUCCH resource 3 are configured for mobile station as ACK/NACK PUCCH resource candidates to which resources are explicitly allocated in DCI (page 41, par 1). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal of Moroga et al. and Lin et al. so that the one or more acknowledgement resources are identified from the set of resources based on information indicated in the at least one of the downlink allocation message and the downlink message, as taught by Nakajima et al.  The modification would have allowed the system to efficiently transmit and receive signals including control information between a base station and a mobile station by implicitly allocating ACK/NACK PUCCH resource from the eCCE (see Nakajima et al., page 41, par 1, Abstract). 

Regarding Claim 4, the combined teachings of Moroga et al., Lin et al., and Nakajima et al. teach The integrated circuitry according to claim 1, and further, the references teach wherein the control circuitry and the transceiver circuitry are further configured to identify, based on at least one of the received downlink allocation message and the received downlink message, the one or more acknowledgment resources (Lin et al. teaches that the UE calculates, according to the starting location of the used .  The motivation to combine these references is the same as that of claim 1.

Regarding Claim 5, the combined teachings of Moroga et al., Lin et al., and Nakajima et al. teach The integrated circuitry according to claim 1, and further, the references teach wherein the control circuitry and the transceiver circuitry are further configured to receive signals from a first frequency band and to receive, at any point in time, signals in a second frequency band with a bandwidth that does not exceed a bandwidth threshold, wherein the second frequency band is within the first frequency band and wherein the bandwidth of the first frequency band exceeds the bandwidth threshold (Moroga et al. teaches that the UE is configured to receive signal from a system band, but is limited to use a portion of a narrower band of a system band (par [0010][0031][0032]; FIG. 1); the upper limit band for use for MTC terminals is limited to a predetermined narrow band (par [0032])).  

Regarding Claim 6, Moroga et al. teaches A method of operating a mobile node for transmitting an acknowledgement message in a random access procedure in a mobile telecommunications system (Moroga et al. teaches a user terminal, a radio base station and a radio communication method in next-generation mobile communication systems (par [0001]; FIG. 6)), the method comprising: receiving, via a receiver, an uplink random access request (Moroga et al. teaches that an eNB includes a receiving signal processing section and receiving section (FIG. 16); the UE determines a coverage enhancement (CE) level for a physical random access channel (PRACH) and transmits the PRACHs (par [0082]; FIG. 6), indicating ; transmitting, responsive to the random access request and via a transmitter, a downlink allocation message indicating downlink resources for sending a downlink message (Moroga et al. teaches that eNB includes a transmission signal generating section and transmitting section (FIG. 16); upon receiving the PRACH from the UE, the eNB transmits downlink control information for an RAR to the UE using an MPDCCH at a predetermined CE level (par [0083]; FIG. 6)); transmitting, via the transmitter, the downlink message using the resources indicated in the downlink allocation message (Moroga et al. teaches that the UE receives the RAR by the downlink resources (PDSCH) indicated by DCI for the RAR (par [0087]; FIG. 6)); receiving, via the receiver, an uplink signal for an uplink message (Moroga et al. teaches that the UE transmits message 3 by the PUSCH using uplink resources indicated by the RAR (par [0087]; FIG. 6), indicating such is received by the eNB); and transmitting, via the transmitter, an acknowledgement message in respect of the uplink message and using one or more acknowledgment resources (Moroga et al. teaches when the eNB judges that the reception of message 3 has failed, the eNB transmits delivery acknowledgement information using DCI in the USS in the MDCCH (par [0088]; FIG. 6), acknowledgement information transmission will be made using acknowledgement resources). 
Although teaching that when the eNB judges that the reception of message 3 has failed, the eNB transmits delivery acknowledgment information using DCI in the USS in the MPDCCH (par [0088]), Moroga et al. does not explicitly teach wherein a set of resources including the one or more acknowledgment resources are identified based on resources used for transmission of at least one of the downlink allocation message and the downlink message.  Lin et al. teaches such a limitation. 
Lin et al. is directed to resource allocation method, system and user equipment for uplink feedback signaling in LTE-A system.  More specifically, Lin et al. teaches wherein a set of resources including the one or more acknowledgment resources are identified based on resources used for transmission of at least one of the downlink allocation message and the downlink message (Lin et al. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Moroga et al. so that a set of resources including the one or more acknowledgement resources are identified based on resources used for transmission of at least one of the downlink allocation message and the downlink message, as taught by Lin et al.  The modification would have allowed the system to avoid resource collision when UE transmits the uplink feedback signaling (see Lin et al., Abstract). 
However, the references do not explicitly teach and the one or more acknowledgement resources are identified from the set of resources based on information indicated in the at least one of the downlink allocation message and the downlink message.  Nakajima et al. teaches such a limitation. 
Nakajima et al. is directed to communication system, mobile station device, base station device, communication method, and integrated circuit.  More specifically, Nakajima et al. teaches when PUCCH resource 1, PUCCH resource 2, and PUCCH resource 3 are configured for mobile station as ACK/NACK PUCCH resource candidates to which resources are explicitly allocated in DCI (page 41, par 1). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Moroga et al. and Lin et al. so that the one or more acknowledgement resources are identified from the set of resources based on information indicated in the at least one of the downlink allocation message and the downlink message, as taught by Nakajima et al.  The modification would have allowed the system to efficiently transmit and receive signals including control information between a base station and a mobile station by implicitly allocating ACK/NACK PUCCH resource from the eCCE (see Nakajima et al., page 41, par 1, Abstract). 

Regarding Claim 7, the combined teachings of Moroga et al., Lin et al., and Nakajima et al. teach The method of claim 6, and further, the references teach wherein the downlink message allocates one or more uplink resources for the transmission of the uplink message and the uplink message is transmitted using the one or more uplink resources (Moroga et al. teaches that the UE receives an RAR by the downlink resources (PDSCH) indicated by DCI for the RAR and then transmits message 3 (Msg3) by the PUSCH using uplink resources indicated by the RAR (par [0087])).  

Regarding Claim 8, the combined teachings of Moroga et al., Lin et al., and Nakajima et al. teach The method of claim 6, and further, the references teach wherein the information is included in the downlink allocation message (Moroga et al. teaches that PDSCH NB resource is indicated by the DL grant (par [0075]); DCI such as downlink transmission scheduling information is referred to as DL grant (par [0050]); Nakajima et al. teaches when PUCCH resource 1, PUCCH resource 2, and PUCCH resource 3 are configured for mobile station as ACK/NACK PUCCH resource candidates to which resources are explicitly allocated in DCI (page 41, par 1)), the information includes an acknowledgement resource indicator (Nakajima et al. teaches when PUCCH resource 1, PUCCH resource 2, and PUCCH resource 3 are configured for mobile station as ACK/NACK PUCCH resource candidates to which resources are explicitly allocated in DCI (page 41, par 1)).  The motivation to combine these references is the same as that of claim 6. 

Regarding Claim 10, the combined teachings of Moroga et al., Lin et al., and Nakajima et al. teach The method of claim 6, and further, the references teach wherein the information is included in the downlink message (Moroga et al. teaches that configuration type is acquired by acquiring information that represents the configuration index from bits included in the RAR (par [0095])), the information includes an acknowledgment resource indicator (Nakajima et al. teaches when PUCCH resource 1, PUCCH resource 2, and PUCCH resource 3 are configured for mobile station as ACK/NACK PUCCH resource candidates to which resources are explicitly allocated in DCI (page 41, par 1)).  The motivation to combine these references is the same as that of claim 6. 

Regarding Claim 13, the combined teachings of Moroga et al., Lin et al., and Nakajima et al. teach The method of claim 6, and further, the references tach wherein the one or more acknowledgment resources are further identified at least in part based on an indication of one or more sets of resources for sending acknowledgement messages, the indication being included in a broadcasted message (Moroga et al. teaches that a radio base station report information about a repetition number of downlink signals to MTC by means of broadcast information (par [0045]); repetition number is an index (par [0046]); search space for an MPDCCH is expanded to a plurality of subframe based on the repetition level (par [0052]), thus identifying resources).  

Regarding Claim 14, the combined teachings of Moroga et al., Lin et al., and Nakajima et al. teach The method of claim 6, and further, the references teach wherein the one or more acknowledgment resources are further identified at least in part based on a repetition level for the transmission of the acknowledgement message (Moroga et al. teaches that UE acquires information about repetition levels and the starting subframe candidate for the MPDCCH based on information about a configuration type (par [0092]); UE acquires the configuration type acquiring information that represents the configuration type from bits included in the RAR (par [0095]); MPDCCH is used to transmit acknowledgement (FIG. 6)).  

Regarding Claim 15, the combined teachings of Moroga et al., Lin et al., and Nakajima et al. teach The method of claim 6, and further, the references teach wherein at least one of a frequency band and a timing of the one or more acknowledgment resources is identified based on at least one of the downlink allocation message and the downlink message (Moroga et al. teaches that UE acquires information about repetition levels and the starting subframe candidate for the MPDCCH based on information about a configuration type (par [0092]); UE acquires the configuration type acquiring information that represents the configuration type from bits included in the RAR (par [0095]); MPDCCH is used to transmit acknowledgement (FIG. 6); Lin et al. teaches that the UE calculates, according to the starting location of the used resource of the received downlink control signaling, and the number information of the downlink carrier occupied by the UE, the resource number used by the uplink feedback signaling of the UE (page 3, par 5-page 4, par 2; Step 503 of FIG. 5)).   The motivation to combine these references is the same as that of claim 6. 

Regarding Claim 16, the combined teachings of Moroga et al., Lin et al., and Nakajima et al. teach The method of claim 6, and further, the references teach wherein a case that the acknowledgement message is for a negative acknowledgement, the acknowledgement message comprises either: a negative acknowledgment without scheduling information for the uplink message retransmission, or a negative acknowledgement with scheduling information for the uplink message retransmission (Moroga et al. teaches that the eNB delivers the negative acknowledgement (par [0088]), with scheduling information and without scheduling information cover all possible scenario, thus maps to those limitation by teaching that the negative acknowledgment is transmitted.).  

Regarding Claim 17, the combined teachings of Moroga et al., Lin et al., and Nakajima et al. teach The method of claim 6, and further, the references teach wherein the downlink allocation message is a Downlink Control Information "DCI" message; and/or the downlink message is a Random Access Response "RAR" message; and/or 5Docket No. 10752US02CON Preliminary Amendment the uplink message is for transmitting a Radio Resource Control "RRC" message for initiating a connection (Moroga et al. teaches that eNB transmits downlink control information (DCI) for an RAR to the UE using an MPDCCH (par [0083]; FIG. 6); UE receives an RAR by PDSCH indicated by DCI for the RAR (par [0087]; FIG. 6); UE transmits Msg. 3 that leads to RRC connection (par [0089])).  

Regarding Claim 18, the combined teachings of Moroga et al., Lin et al., and Nakajima et al. teach The method of claim 6, and further, the references teach wherein the acknowledgment message is for indicating one of a positive acknowledgment or a negative acknowledgment and of a positive acknowledgment only (Moroga et al. teaches that the eNB delivers acknowledgement information when eNB judges that the reception of message has failed, resulting in UE retransmitting message 3 (par [0088]), indicating negative acknowledgement; the delivery acknowledgement information is referred to as ACK/NACK (par [0063])).  

Regarding Claims 19-21, Claims 19-21 are directed to apparatus claims and they do not teach or further define over the limitations recited in claims 6-8.   Therefore, claims 19-21 are also rejected for similar reasons set forth in claims 6-8.

Regarding Claim 23, the combined teachings of Moroga et al., Lin et al., and Nakajima et al. teach The integrated circuitry according to claim 1, and further, the references teach wherein the downlink message allocates one or more uplink resources for the transmission of the uplink message (Moroga et al. teaches that the UE transmits message 3 by the PUSCH using uplink resources indicated by the RAR (par [0087])), and the uplink message is transmitted using the one or more uplink resources (Moroga et .  

Regarding Claims 24-25, Claims 24-25 are directed to apparatus claims and they do not teach or further define over the limitations recited in claims 8 and 10.   Therefore, claims 24-25 are also rejected for similar reasons set forth in claims 8 and 10.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Moroga et al. (U.S. Patent Application Publication No. 2018/0263061), Lin et al. (WO 2010/051769), Nakajima et al. (JP 2014011540A), and further in view of Ericsson, “Random access for Rel-13 low complexity and enhanced coverage UEs” 3GPP TSG-RAN WG2 #91 (hereinafter referred to “Ericsson”).

Regarding Claim 12, the combined teachings of Moroga et al., Lin et al., and Nakajima et al. teach The method of claim 6, and further, the references teach wherein the one or more acknowledgment resources are further identified at least in part based on a set of one or more resources used for sending uplink random access request (Moroga et al. teaches that UE determines a CE level for a PRACH and transmits PRACHs in repetitions using the determined CE level (par [0082]); upon receiving the PRACH from the UE, the eNB transmits DCI for an RAR to the UE using an MPDCCH at a predetermined CE level, where the structure of MPDCCH for the RAR is determined based on the PRACH (par [0083]); the eNB transmits delivery acknowledgement information using DCI in the USS in the MPDCCH (par [0088]), indicating that the acknowledgement resource is identified based on determined CE level for PRACH).  However, Ericsson teaches such a limitation more explicitly. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Moroga et al., Lin et al., and Nakajima et al. so that the acknowledgement resources are identified based on PRACH resources, as taught by Ericsson.  The modification would have allowed the system to transmit repetition factors without using dedicated RRC configuration, thus saving resources (see Ericsson, page 5, Section 2.3, Observation 6). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414